Citation Nr: 1331853	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  10-12 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for chronic low back strain with spondylosis, currently rated as 20 percent disabling.

2.  Entitlement to service connection for left lower extremity radiculopathy, to include as secondary to service-connected low back disability.

3.  Entitlement to service connection for right lower extremity radiculopathy, to include as secondary to service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to September 1992.

These matters come before the Board of Veterans' Appeals (BVA or Board) from May 2008 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A note in the file indicates that the Veteran failed to appear for his April 2012 Board hearing.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The May 2008 rating decision denied entitlement to a TDIU.  The Veteran has not expressed disagreement with that part of the May 2008 RO decision, and the issue of entitlement to a TDIU is not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2012 and August 2013 written argument, the Veteran, through his representative, has indicated that his low back condition has been worsening since his last VA spine examination in September 2009.

When a Veteran asserts that the severity of a disability has increased since the most recent rating examination, as in the present case, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  Given the Veteran's claims of increased symptomatology since his September 2009 VA examination, conducted more than four years ago, a new VA examination is warranted to determine the current severity of his low back disability.

As for the issues of entitlement to service connection for left and right lower extremity radiculopathy, to include as secondary to service-connected low back disability, the Board notes that the medical evidence of record is insufficient to adjudicate those claims.  While the September 2009 VA examination indicated that the Veteran had no complaints of lower extremity radiculopathy, the Veteran indicated that he had radiating pain to the legs in his July 2008 statement submitted in support of his claim.  Further, private records associated with the claims file indicate that the Veteran has demonstrated, among other things, positive findings upon straight leg raising testing, particularly on his left side.  Based on the foregoing, the Board finds that the Veteran should undergo a VA examination that addresses the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete VA treatment records since September 23, 2010.

2.  The Veteran should be afforded a VA examination to determine the severity of his service-connected low back disability.  The claims file must be made available to the examiner for review in connection with the examination.  All necessary tests and studies should be accomplished, and complaints and clinical manifestations should be reported in detail.

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran currently has left lower extremity radiculopathy or right lower extremity radiculopathy, and, if so, whether such disability is related to his service-connected low back disability or his active military service.  The examiner must explain the rationale for all opinions given.

3.  Thereafter, readjudicate the issues currently on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


